department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n contact person identification_number telephone number number release date date significant index no legend y z dear sir or madam implications of the following proposed transactions employer_identification_number we have considered your request dated date concerning the federal tax whether your creation ownership and operation of y would cause you to lose your status as a tax exempt_organization under sec_501 of the internal_revenue_code code whether the dividends you receive from y would be taxable to you as unrelated_business_income under sec_512 of the code you are a non-profit corporation which operates a cemetery and you are recognized as exempt from federal_income_tax under sec_501 of the code according to your articles of incorporation your limited purpose is t he establishment conducting and maintenance of a burial park and cemetery for the internment of human remains in which may be erected suitable memorials and other embellishments and the doing of any and all other acts necessary or helpful in the carrying out of such purpose subject only to the limitations upon such acts now in force or hereafter made a part of the general laws of z you intend to form a for-profit subsidiary_corporation y y will market and sell final expense insurance products you will provide all of y’s initial capital and in return you will receive all of the issued and outstanding_stock of y you will also lease a portion of the building that you own and occupy to y for fair rental value as determined by an independent_appraiser the board_of directors of y will consist of five members including the president of your organization a member of your board_of trustees and three individuals who are not employees officers or directors of your organization the president of your organization will also serve as the president of y until y’s board is fully constituted and appointed at which time the board_of y will select a new president for their organization your president will assist with the establishment of y but will have a very limited role in the day-to-day operation of y y will develop maintain and manage its own financial systems independent of your sec_1_501_c_13_-1 of the income_tax regulations provides that a nonprofit sec_501 of the code provides an exemption from federal_income_tax for revrul_64_109 part c b held that a cemetery_company may not organization y will have at least one full-time_employee who is not also employed by you this employee will be selected by the board_of y and will be responsible for the day-to-day activities of y other individuals who are employed by your organization may assist y in their initial years of operation they will be compensated by y pursuant to a written contract agreement cemetery companies owned and operated exclusively for the benefit of their members or which are not operated for profit and any corporation chartered solely for the purpose of the disposal of bodies by burial or cremation which is not permitted by its charter to engage in any business not necessarily incidental to that purpose provided no part of the organization’s net_earnings inures to the benefit of any private_shareholder_or_individual cemetery_company may be entitled to exemption if it is owned by and operated exclusively for the benefit of its lot owners who hold such lots for bona_fide purposes not for purposes of resale consistent with sec_501 of the code engage in activities not necessarily incidental to its burial purposes the ruling concluded that because operating a mortuary is not necessary to procuring selling holding and using land solely as a burial ground an organization that engaged in such a business was subject_to loss of its exempt status organizations exempt under sec_501 sec_512 of the code defines unrelated_business_taxable_income as the gross_income an organization derives from any unrelated_trade_or_business defined in sec_513 it regularly carries on less allowable deductions with certain modifications taxable_income under sec_512 dividends received by the tax exempt_organization taxable entities so long as the purposes for which the subsidiary is incorporated are the equivalent of business activities or the subsidiary subsequently carries on business activities 319_us_436 britt v united_states for federal_income_tax purposes a parent_corporation and its subsidiaries are separate sec_511 of the code imposes a tax on the unrelated_business_taxable_income of sec_512 of the code excludes from the computation of unrelated business the main issue presented in this case is whether y’s activities are attributable to your in general a parent_corporation and its subsidiary are separate taxable entities so long as f 2d 5th cir that is where a corporation is organized with a bona_fide intention that it will have some real and substantial business function its existence may not generally be disregarded for tax purposes britt f 2d pincite however where the parent_corporation so controls the affairs of the subsidiary that is merely an instrumentality of the parent the corporate entity of the subsidiary may be disregarded 483_f2d_1098 5th cir the purposes for which the subsidiary is formed are for a business_purpose hence the ownership of a subsidiary by an organization exempt under sec_501 does not require attribution of the subsidiary’s activities to the parent for federal_income_tax purposes unless the subsidiary lacks a business_purpose and the subsidiary is an arm or agent of the parent see moline properties and britt supra organization if the activities of y are attributed to you your exemption from federal_income_tax under sec_501 of the code may be in jeopardy attribution occurs where the subsidiary does not have a business_purpose and is merely an arm or agent of the parent the information submitted in this case indicates that y a for-profit organization was formed for the real and substantial business_purpose of selling final expense insurance products whether you are involved in or in control of the day-to-day operations of y must also be considered from the information provided you do not appear to control or to be so involved in the the day-to-day management of y so that y is an agent of your organization y will have its own board_of directors and will keep its own books_and_records a majority of y’s board members are not employees officers or directors of your organization although your president is also the president of y you represent that your president will not be involved in y’s day-to- day operations and that a new president will be selected by y as soon as their board is fully constituted and appointed therefore we conclude that y is not an arm agent or integral part of your organization and the activities of y are not attributable to you computation of unrelated_business_taxable_income the dividends you may receive from y will not be subject_to the tax on unrelated_business_income sec_512 which sets forth special rules for certain amounts received by exempt controlling organizations from their controlled organization does not apply to dividends in accordance with sec_512 of the code dividends are excluded from the based on the facts and the representations made we rule as follows the creation ownership and operation of y will not cause you to lose your status as an exempt_organization under sec_501 of the code dividends you receive from y will not constitute unrelated_business_taxable_income under sec_512 of the code except as we have specifically ruled above we express no opinion as to the federal_income_tax consequences of the transactions described above under any other provision of the code this ruling is based on the understanding that there will be no material changes in the pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to this ruling is directed only to the organization that has requested it sec_6110 of facts upon which it is based your authorized representative you should keep a copy of this letter in your permanent records the code provides that it may not be used or cited by others as precedent telephone number are shown in the heading of this letter jane baniewicz manager exempt_organizations technical group if you have any questions about this ruling please contact the person whose name and sincerely
